PD-1073-16              September 23, 2016
                                                                  RECEIVED IN
 To Court of Criminal Appeals                               COURT OF CRIMINAL APPEALS
    P.O. Box 12308, Capitol Station
      Austin, Texas 78711                                         SEP 28 2016
 RE: Christian Alberto Martinez PD-1073-16
        Adoption of Attorney's PDR and Suspension of Rul(
        My friend on my unit is helping me file this letter to help
 clarify the filing of my petiton for discretionary review.
 At t-SLA^UStx24'
 At tnis time I was 2°16 the if
                     unaware 8!hmyCourt
                                    Courtof Appointed
                                             Appeals Affirmed
                                                      Attorney mywould
                                                                   conviction.
 be filing a PDR for me. I filed a pro se motion to extend the
 time tor this filing and a motion to suspend Rule 9.3(b) The
 Court Granted these motions and the time for filing my PDR was
 extended to November 22, 2016. Subsequent to the Court Granting;/ Cn 1RI
 these motions my attorney informed me even though he wagreoW SLt^ IN
 appointed he felt the nature of my grounds for review wouttf'&T C®imNAl APPPa,
 perplexing and of importance for the CCA to consider. He told _                U^F£AL
 me he would be filing a PDR on my behalf.                           $':? 2p, ?^"l
    On September 20th, 2016 this Court filed:my attorney's PDR«, A
 and also informed me by post card that since it was electronfc^08^ Clerk
filed according to Rule 9.3(b) 10 copies of this document must
5™ !d within 3 days. I assert that I wish to adopt my attorney's
PDR and do not wish to present to the Court a pro se PDR since
I am not eligible for hybrid representation. My only consern
is the court needs 10 copies of my PDR. In the event my attorney
does not comply with Rule 9.3(b) I ask the court not to dismiss
or refuse my petition. As I adopt my attorneys petition I ask
tor the court to Suspend this rule as on September 9, 2016 it
Granted my pro se motion to extend this rule.

   In^the event the Court refuses my PDR I ask the clerk to please
notify me by post card the day    of its ruling. A writ writer at
my unit believes my case is of    National importance and would
like to file a possible motion    for rehearing in this court as
well a writ of certiorari with    U.S Supreme Court. It is crucial
that I have a copy of the order refusing relief and knowledge
of the date so I can file furthur proceedingsv7wifchin-:'fche£.appUcable
Q63.Q JL1116 S ♦



   I ask the Court in considering my PDR to Grant relief as the
 Court of Appeals used the wrong harm standard Tex.R.App.P 44.2(b)
.instead of Rule 44.2(a) Numerous lay witness consering my mental
status on the days leading up to the offense and to show the
veracity of my mental disorder and that I was not malingering
is obesrvation evidence of a Constitutinal Dimension. Without
these witnesses my attorneys had no way to verify the truth of
my Expert Psychologist and for the jury to disbelive the states
expert tnat I was feigning my symptoms. Clark V, Arizona 126S.Ct.2709(2006)
  I also ask the Court in considering my PDR to Grant relief
of Ufehw^Sonf
ot life         th6r132 S. Ct. 2455 (2012). The record in this case indicates that
Appellant's IQ is well bellow the 72 threshold for mental retardation
(RR Vol, p. 94) Because Appellants intellectual functioning is
just like or even bellow someone of 18 years of age Miller holds
life without parole is cruel and unusual punishment. The Court
should want to take this petition up as sentencing mentally retarded
people to life without parole is perplexing considering the dichtonomy
of Miller condemning sentencing individuals who have less mental
functioning of an adult.

  Thank you for your time on considering my case. I again ask
you to please notify me of a ruling on my case so I can pursue
my futhur appeals especially in light of the 1 year AEDPA filing
for a Federal Habeas Corpus.
  I Christian Martinez have read the above following that was
typed for me and declare I wish the Court of Criminal Appeals
to consider my petition for discretionary review.
  Dated and Signed this #3    DAY OF September 2016.


                                   Chri
                                   Robertson Unit
                                   12071 F.M. #522
                                   Abilene, Tx 79601